BLACKMAR, Judge,
dissenting.
I believe that the trial judge’s finding that equitable adoption was not established is contrary to the weight of the evidence and therefore subject to reversal under the rule of Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). The essential argument for affirmance is that the plaintiff could have, and did not, take legal steps necessary to formal adoption. The doctrine of equitable adoption exists for the protection of people who are legally unsophisticated but nevertheless enter into family arrangements which should be given effect. The plaintiff’s uncontradicted evidence shows all of the elements of equitable adoption. I *928find no indication that the trial judge rejected any of this evidence.
It is still an open question whether the doctrine of equitable adoption should be applied so as to permit the adopting parent to maintain a suit for wrongful death. Holt v. Burlington Northern Railroad Company, 685 S.W.2d 851 (Mo.App.1985) is not fully in point. The equitably-adopted child has no power to do anything to formalize his status. This is not true of the parent, and so there are possible grounds for distinction. I see no need to explore the point further in view of the majority’s conclusion.